Citation Nr: 0809843	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-38 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for prostate cancer due to ionizing radiation 
exposure at Hiroshima in 1945, and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and MC




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1944 to May 1946.  
He was born in January 1926.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in July 2005.  

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling; degenerative 
disc disease (DDD) of the lumbar spine, residuals of shell 
fragment wounds, rated as 20 percent disabling; sciatic 
neuropathy and decreased muscle strength, left lower 
extremity, associated with DDD, lumbar spine, rated as 10 
percent disabling; and malaria and sciatic neuropathy, right 
lower extremity associated with DDD, lumbar spine, each rated 
as noncompensably disabling.

During the course of the current appeal, in August 2005, the 
veteran withdrew the pending appellate issue of entitlement 
to service connection for multiple myeloma. 

The veteran and MC provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in June 2006.  
A transcript is of record.

In July 2007, the undersigned Veterans Law Judge granted the 
motion to advance the case on the docket pursuant to 38 
C.F.R. § 20.900(c).

Since then, the case has been sent to an independent medical 
expert for a written opinion.  That opinion is now in the 
file, and the veteran and his representative have been 
provided with a copy thereof, and the opportunity to respond.

FINDINGS OF FACT

1.  The additional evidence submitted since the Board's 
October 2002 decision relates to an unestablished fact which, 
when considered with earlier evidence of record, provides 
information necessary to substantiate the appellant's claim 
for service connection for prostate cancer and creates a 
reasonable possibility of substantiating the claim.  

2.  The veteran is shown to have been exposed to ionizing 
radiation during the bombing of Hiroshima in 1945 while on 
active military duty.

3.  The veteran is not shown to have manifested complaints or 
findings of prostate cancer in service or for many years 
thereafter.

4.  The competent medical evidence shows that there is no 
reasonable possibility that exposure to radiation during 
World War II caused the veteran's prostate cancer.

5.  The veteran's prostate cancer is not otherwise shown to 
be due to radiation exposure or other event or incident of 
his period of active service.



CONCLUSIONS OF LAW

1.  Evidence submitted since the October 2002 Board 
determination denying service connection for prostate cancer 
is new and material, and the appellant's claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(c), 20.1101 (2007).

2.  Prostate cancer was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service due to ionizing radiation exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

The veteran's initial claim for service connection for 
prostate cancer was denied by the Board in October 2002.  He 
thereafter filed to reopen, and included numerous earlier, 
and more current medical records.  VCAA notification letters 
were sent to him in December 2003 and March 2005.  Extensive 
additional records were received including from official 
service sources, and in July 2005, the VARO denied the claim.  
He filed his NOD in August 2005.  An SOC was issued in 
October 2005.  He later provided testimony and development 
was again undertaken with the evidence, throughout which time 
the requirements to support his claim were discussed at 
length in writing and orally.   In the aggregate, the Board 
finds that the RO has satisfied the duty to notify and assist 
under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.

The veteran and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and actual knowledge as 
addressed in related notification requirements have been 
fulfilled as contemplated in Vasques-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran, and, given the 
nature of the conclusion herein, any presumption of error as 
to VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Reopening of Claim

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed thereafter, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
claim was finally disallowed on any basis, not only since the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

In summary, at the time of the VARO's most recent decision, 
of record was a denial in October 2002 by the Board of the 
veteran's claim in that regard.  Thus, technically, the 
current claim ordinarily would be one of reopening with new 
and material evidence, and the Board would be obliged to 
address and find, independently of the decision by the VARO, 
whether evidence was new and material to reopen the claim.  
See, e.g., Barnett; Butler, supra.

However, since one factor precipitating the reopening of the 
claim related to a revised estimate as to the veteran's 
exposure to ionizing radiation by the Defense Threat 
Reduction Agency (DTRA), and other official records and 
assessments, there is no need to further delve into the 
particulars of the reopening.

It can be more appropriately stipulated that the Board 
concurs with the RO that this is both new and material 
evidence, and presumes the reopening of the claim.  Since the 
2002 Board decision, considerable additional evidence has 
been introduced into the file, including expert opinions.  
This only supports the conclusion that new and material 
evidence has been submitted and the claim is reopened.

The case will thus be addressed by the Board on a de novo 
basis as it was by the VARO.  This is to the veteran's 
decided benefit and serves as no prejudice to him whatsoever.  
And, since the evidence is new and material, further 
adjudication of the claim on the merits is warranted.  
38 U.S.C.A. § 5108; Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).

III.  Applicable Legal Criteria and Factual Background

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for cancer may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.307, 3.309.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d) (2007).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As noted above, for radiation presumptive service connection 
purposes pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 
3.309(d), a "radiation-exposed veteran" is defined by 38 
C.F.R. § 3.309(d)(3) as a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a "radiation-risk activity".  The 
term radiation-risk activity means the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946.  

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

Under the special development procedures in section 3.311(a), 
dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a) (2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, his service 
medical records (SMRs), and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a) (2) (iii).  
These procedures have been fulfilled in this case.

The basic facts in this case are not in dispute.  The veteran 
served on active duty in World War II.  He does not claim 
treatment for prostate cancer in service, and his SMRs are 
negative for treatment or diagnosis of such cancer. 

To sum up the pertinent evidence of record, the veteran 
served with "D" Company, 186th Infantry Regiment, within the 
defined Hiroshima area from October 7 to December 24, 1945.  
He was 19 years of age.  His unit headquarters was five miles 
from ground zero and his duties included security, motor pool 
operations, and destruction of Japanese military equipment.  

Taking judicial notice of a fact not subject to reasonable 
dispute, see McCreary v. Nicholson, 19 Vet. App. 324, 327 
(2005) (providing for judicial notice), the United States 
dropped an atomic bomb on Hiroshima on August 6, 1945, and 
another on Nagasaki on August 9, 1945.  Kenneth E. Hunter, 
The War Against Japan (2nd ed., Center of Military History, 
United States Army, Washington, DC 2006.

A Radiation Dose Reconstruction (RDR), combining the 
veteran's external and internal dose to the prostate 
resulting from inhalation and ingestion of contaminants, has 
been estimated as follows: external dose 0.03 rem; upper 
bound external dose, <1 rem.  The estimate considered that 
(a) he was present in Hiroshima for the entire period his 
unit was therein present; (b) he was assigned daily duties 
throughout; (c) for each of those days of highest exposure, 
when he was within the designated area identified above, he 
worked 8 hours a day at the hypocenter, or 4 hours a day in 
the downwind rainout areas; and (d) for the inhalation dose, 
the intake of contaminants were characterized by parameters 
(resuspension, breathing rate, and particle size) with values 
chosen to maximize the internal dose.  

The RDR assessment estimated internal committed dose to the 
prostate at 0.0001 rem; and the upper bound committed dose to 
the prostate as 0.001 rem.  

At about age 45, the veteran was found to have developed 
prostate cancer.  The nature of his subsequent treatments are 
documented in the file.  He reports no known exposure to 
carcinogens or radiation since service.  

An opinion is of record from VA Chief Public Health and 
Environmental Hazards Officer, dated in August 2004, to the 
effect that it is unlikely that the veteran's prostate cancer 
could be attributed to his exposure to ionizing radiation in 
service.

The veteran and his representative have indicated that one of 
his private physicians had privately opined that his cancer 
is due to the Hiroshima radiation.  Scientific treatise 
materials have been submitted in support of that assertion.  

A statement is further of record from J.G.S., Jr., M.D., 
dated in January 2005, to the effect that, based upon a 
recent article in a veterans service organization magazine (a 
copy of which he attached), he was reporting, as the 
veteran's physician, that the veteran was being treated for a 
specific cancer thought to be due to the World War II 
radiation exposure.

The case was sent by the Board for an independent medical 
expert opinion by a radiological oncologist.  The request for 
the opinion stated, in pertinent part: 
"Because of the complexity of the issue, and the apparent 
difference in scientific opinions, you are asked to review 
the claims file and all pertinent documentation, and render 
an opinion as to whether it at least as likely as not that 
the veteran's prostate cancer is due to his in-service 
exposure to ionizing radiation while in Hiroshima in 1945."

The November 2007 opinion is now of record, and a copy has 
been sent to the veteran and his representative with a 
reasonable opportunity to respond.  The opinion is quite long 
and includes reference to clinical treatises and other works, 
along with extensive footnoting.  The thrust of the opinion 
is that 

[A]fter applying currently available 
methodology to calculate causation 
probability and reviewed the current 
literature regarding the relationship of 
prostate cancer and prior radiation 
exposure, I find no basis to support the 
claims that it is more likely than not 
that the veteran's prostate cancer was 
caused by his exposure while stationed 
near the Hiroshima blast site. 

The radiation oncologist further noted all of the pertinent 
facts of record in considerable detail and concluded that:

My review of the available information in 
the appellant's appeal leads me to the 
conclusion that there is a very low 
probability that his exposure to possible 
radiation residuals while stationed in 
Hiroshima in 1945 had a causative effect 
in the subsequent development of prostate 
cancer 46 years later.  He likely had as 
much or more exposure to radiation over 
the those 46 years from various sources 
of background radiation and diagnostic 
imaging as from his exposure in 
Hiroshima.  He was diagnosed with 
prostate cancer at an age that falls 
within the peak age range for the general 
population and prostate cancer is one of 
the solid tumors not yet associated with 
prior radiation exposure.  Therefore, his 
risk of getting prostate cancer was 
nearly indistinguishable from that of the 
general male population.  In my opinion 
the appeal is not supportable.

In a subsequent addendum in December 2007, the medical expert 
noted that in estimating the background radiation and 
exposure from diagnostic imaging as discussed in the earlier 
opinion, he had in fact underestimated those, which he said 
did not detract from or alter, but in fact actually 
strengthened his conclusions, e.g., that it illustrated that 
the "veteran's prostate (radiation) dose from Hiroshima was 
1000-fold smaller than his prostate dose from 1945 to present 
from non-Hiroshima sources."

IV.  Analysis

The Board has reviewed the probative evidence of record, 
including the veteran's testimony and written statements on 
appeal.  In this case, it is established that the veteran was 
in the vicinity of Hiroshima and was exposed to ionizing 
radiation as result.  In addition, he has been diagnosed with 
and treated for prostate cancer, albeit many years later.  
Prostate cancer is not among those forms of cancer which may 
be presumptively service-connected under the provisions of 38 
C.F.R. § 3.309. However, it is a radiogenic disease under the 
provisions of 38 C.F.R. § 3.311 which, in essence, concedes 
the possibility that exposure to ionizing radiation may be an 
etiological factor for the development of specified diseases.  
The degree to which radiation exposure is a factor to the 
development of a malignancy varies depending on the type of 
malignancy, the amount, rate, and type of radiation exposure, 
and other relevant risk factors such as age at time of 
exposure.  Therefore, the question presented in this case is 
whether the veteran's presumed level of radiation exposure 
was sufficient to induce his prostate cancer.

The Board finds that the preponderance of the medical 
evidence is against a finding that the veteran's prostate 
cancer is causally related to his in-service exposure to 
radiation.  The DTRA determined that the veteran participated 
in the occupation of Hiroshima, where he was exposed to 
ionizing radiation, and has provided reconstructed dose 
estimates, which have not been disputed.  The VA Chief of 
Public Health and Environmental Hazards Officer has provided 
an opinion that it is unlikely that the veteran's particular 
level of ionizing radiation exposure was sufficient to cause 
his prostate cancer.  And finally, a medical expert in 
oncological radiation has provided a recent opinion which 
reached the same conclusion.  

Those opinions were based upon review of the particular facts 
of this case, to include the amount of the veteran's 
radiation exposure, his duration of exposure, and the elapsed 
time between his exposure and onset of his cancer.  Moreover, 
these opinions were provided by a public health official 
specifically tasked and specialized in evaluating 
environmental hazard risks, to include radiation exposure, 
and another oncological radiation expert in the field.  And, 
while various magazine articles and other hypotheses have 
been presented, the evidentiary record contains no competent 
medical opinion to the contrary.

We recognize that lay statements may be competent to support 
a claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the determination as 
to causation and nexus in this case requires professional 
opinion evidence, as discussed above.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); 38 C.F.R. §3.159(a) (2007).  The 
veteran's personal belief that his prostate cancer is due to 
his in service radiation exposure, while well-intentioned, 
holds minimal probative value in this case, as he is not 
shown to possess the requisite medical training and expertise 
to speak to issues of medical causation.  Accordingly, the 
claim under 38 C.F.R. § 3.311 must be denied.

The Board further finds that the preponderance of the 
evidence demonstrates that the veteran's cancer, which was 
first shown medically many years after his period of active 
service, is not otherwise related to events during active 
service.  There is no reasonable doubt of material fact to be 
resolved in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102.

The Board appreciates the veteran's forthright testimony at 
his videoconference hearing, and views with admiration the 
veteran's honorable service to the Nation during World War 
II.  We also recognize his sincere belief in the merit of his 
claim.  However, we must decide cases such as this in light 
of sound scientific data, and, based upon the record before 
the Board, the claim for service connection for prostate 
cancer must be denied.


ORDER

The reopened claim seeking service connection for prostate 
cancer due to ionizing radiation exposure at Hiroshima in 
1945 is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


